DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1, 5 — 8 and 10 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Schulz (EP 144011) in view of Carmenzind et al (U.S. Patent Application Publication No.
2002/0029015 A1).
With regard to Claim 1, Schulz discloses a film comprising an opening ‘7’ (page 5, lines
13 — 17) having a length, because it extends through at least two layers as shown in Figure 1; the opening therefore comprises a channel and first breach and a second breach at the ends of the
channel; the channel therefore extends therebetween; a vent is therefore disclosed; the vent
exhausts gases (gases flow to the surroundings; page 5, lines 13 — 17) and gases are prevented
from flowing in the direction opposite to exhaust (prevented from flowing into the contents; page
5, lines 17 — 24) because an overpressure exists and because a valve is formed by the
combination of the vent and an outer film “4” (page 5, lines 17 — 24); the exhaust is therefore at
a rate greater than a counter — flow diffusion rate for oxygen or water vapor; the length and
cross — sectional area therefore do not interfere with the formation of an overpressure or the
formation of a valve comprising the vent and the outer film “4,’ and the length and cross —
sectional area of the channel are therefore configured to exhaust at a rate greater than a counter
— flow diffusion rate for oxygen or water vapor; the vent is configured to exhaust carbon
dioxide, because exhausting off gases is disclosed and because packaging of coffee is disclosed
(packing; page 2, lines 25 — 29); the channel is formed by pricking (page 4, lines 19 — 25). The
claimed aspect of being ‘laser — formed’ is directed to a product — by — process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even
though the prior art product was made by a different process. MPEP 2113. The claimed aspect of
being ‘for a package’ is directed to an intended use. If the body of a claim fully and intrinsically
sets forth all of the limitations of the claimed invention and the preamble merely states the
intended use or purpose of the invention, rather than any distinct definition of any of the claimed
invention’s limitations, then the preamble is not a limitation and is of no significance to claim
construction. MPEP 2111.02. Schultz fails to disclose a channel having a diameter of between
about 50 microns to about 200 microns and the claimed OTR and the claimed exhaust of carbon
dioxide. However, Carmenzind et al teach that a pinprick has a diameter of 0.05 to 1 mm (paragraph 0023). It would have been obvious for one of ordinary skill in the art to provide a
diameter of 0.05 to 1 mm in order to provide a prick that is a pinprick. Although the disclosed
range of diameter is not identical to the claimed range, the disclosed range overlaps the claimed
range. It would have been obvious for one of ordinary skill in the art to provide for any amount
within the disclosed range, including those amounts that overlap the claimed range. MPEP
2144.05. The claimed OTR would therefore be obtained, as stated in paragraph 0034 of the
instant specification, and the claimed exhaust of carbon dioxide would also be obtained, as stated
in paragraph 0034 of the instant specification.
With regard to Claim 5, a first layer that is laser transmissive is disclosed, because a layer
of polyethylene is disclosed (page 4, lines 1 — 3 of Schulz).
With regard to Claim 6, a second layer that is laser absorptive is disclosed, because a
layer of polyethylene terephthalate is disclosed (page 4, line 4 of Schulz).
With regard to Claim 7, a third layer that is laser reflective is disclosed, because a layer
of aluminum is disclosed (page 4, line 1 of Schulz).
With regard to Claim 8, the channel is therefore formed in the second layer.
With regard to Claim 10, the claimed aspect of being ‘laser formed’ is directed to a
product — by — process limitation. Therefore, if the product in the claim is the same as the prior
art, the claim is unpatentable even though the prior art product was made by a different process.
MPEP 2113.
With regard to Claim 11, the claimed aspect of being ‘mechanically cut’ is directed to a
product — by — process limitation. Therefore, if the product in the claim is the same as the prior
art, the claim is unpatentable even though the prior art product was made by a different process.
MPEP 2113.
With regard to Claim 12, the first breach is therefore in communication with the interior
of a package and the second breach is in communication with an exterior of the package.

3. 	Claims 13 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Schulz (EP 144011) in view of Carmenzind et al (U.S. Patent Application Publication No.
2002/0029015 A1) and further in view of Gilbert (U.S. Patent No. 4,000,846).
Schultz and Carmenzind et al discloses a film as discussed above. With regard to Claim
13, Schultz and Carmenzind et al fail to disclose a film that is a patch comprising an adhesive
layer for adhesion to a package film exterior surface, the first breach configured for
communication with an interior of a package comprising the package film and the second breach
configured for communication with an exterior of the package. However, the film is a valve,
because it comprises a valve (page 5, lines 13 — 17 of Schultz), and Gilbert teaches that it is
known in the art to attach a valve to an opening in the sidewall of a bag (column 5, lines 4 — 26
of Gilbert) to release carbon dioxide from the bag (column 5, lines 26 — 32 of Gilbert). It would
have been obvious for one of ordinary skill in the art to provide for attachment of the film to an
opening in a bag, with the use of an adhesive, for the purpose of releasing carbon dioxide as
taught by Gilbert. The film would therefore be a patch comprising an adhesive layer for adhesion
to a package film exterior surface, the first breach configured for communication with an interior
of a package comprising the package film and the second breach configured for communication
with an exterior of the package, although adhesion to a package film exterior surface is not
positively claimed.
With regard to Claim 14, a wetted sealing film over the second breach is disclosed by Schulz, because water or oil is added to the inner surface of a film that is the outermost layer
(page 5, lines 28 — 31; Figure 1 of Schulz).
With regard to Claim 15, as further stated above, it would have been obvious in view
of Carmenzind et al for one of ordinary skill in the art to provide for the claimed OTR.
With regard to Claims 16 — 17, because a bag is taught, a bag that is sufficiently flexible
to be rolled, and that therefore constitutes roll stock, is disclosed. 

4. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Schulz (EP 144011) in view of Carmenzind et al (U.S. Patent Application Publication No.
2002/0029015 A1).
With regard to Claim 18, Schulz discloses a film comprising an opening ‘7’ (page 5, lines
13 — 17) having a length, because it extends through at least two layers as shown in Figure 1;
the opening therefore comprises a channel and first breach and a second breach at the ends of the
channel; the channel therefore extends therebetween; a vent is therefore disclosed; the vent is
configured to exhaust carbon dioxide, because exhausting off gases is disclosed and because
packaging of coffee is disclosed (packing; page 2, lines 25 — 29); the first breach therefore
communicates with an interior of the package and the second breach with an exterior of the
package; the channel is formed by pricking (page 4, lines 19 — 25). The claimed aspect of being
‘laser — formed’ is directed to a product — by — process limitation. Therefore, if the product in
the claim is the same as the prior art, the claim is unpatentable even though the prior art product
was made by a different process. MPEP 2113. The claimed aspect of being ‘for a package’ is
directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the
limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations,
then the preamble is not a limitation and is of no significance to claim construction. MPEP
2111.02. Schultz fails to disclose a channel having a diameter of between about 50 microns to
about 200 microns and the claimed OTR and the claimed exhaust of carbon dioxide. However,
Carmenzind et al teach that a pinprick has a diameter of 0.05 to 1 mm (paragraph 0023). It would have been obvious for one of ordinary skill in the art to provide a diameter of 0.05 to 1 mm in
order to provide a prick that is a pinprick. Although the disclosed range of diameter is not
identical to the claimed range, the disclosed range overlaps the claimed range.  It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed OTR would therefore be obtained, as stated in paragraph 0034 of the instant specification, and the claimed exhaust of carbon dioxide would also be obtained, as stated in paragraph 0034 of the instant specification.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782